Dismissed and Memorandum Opinion filed December 12, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00814-CV

                        DAVID ALBARREZ, Appellant
                                        V.

      SHARLENE MERCIER D/B/A SHAMAR HOLDINGS, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1035307

              MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a
judgment signed September 9, 2013. The notice of appeal was filed September 16,
2013. The clerk’s record was due November 8, 2013, but it has not been filed. The
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      In addition, our records show that appellant has neither established indigence
nor paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same).

         On November 13, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). On
November 14, 2013, this court ordered appellant to pay the appellate filing fee on
or before November 26, 2013, or the appeal would be dismissed. See Tex. R. App.
P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified
time).

         Appellant has not provided this court with proof of payment for the record,
paid the appellate filing fee, or filed any other response to this court’s notice and
order. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2